DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 9/28/2020.
Claims 1-20 are pending. Claims 1 and 11 are independent.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “creator user interface”, compliance user interface, automated distribution module, model building module, and orchestrator module,  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuo et al. (US2020/0184340) in view of Trim et al. (US2020/0394273).

In regards to claim 1, Zuo et al. substantially discloses a computer system comprising: 
memory configured to store a document database and a machine learning model, wherein the document database includes multiple historical documents each having at least one version labeled as compliant and at least one version labeled as non-compliant (Zuo et al. para[0045], stores a master set of documents including non-compliant document (first sub-set) and compliant document (second-subset)); 
a compliance user interface configured to transmit the submitted document to a compliance team device for document compliance review (Zuo et al. para[0023], transmits submitted documents for compliance review); 
a model building module configured to obtain the multiple historical documents from the document database and train the machine learning model to classify a document according to a compliance score indicating a likelihood of document compliance with one or more compliance criteria, using the versions of the multiple historical documents that are labeled as compliant and non-compliant as training data (Zuo et al. para[0044], trains machine learning model with historical documents); and 
an orchestrator module configured to: 
receive the submitted document from the creator user interface (Zuo et al. fig. 2 para[0043], receives input documents); 
supply the submitted document to the machine learning model (Zuo et al. fig. 2 para[0044], input documents are supplied to machine learning model.); 
receive the compliance score for the submitted document from the machine learning model (Zuo et al. para[0035], receive compliance score of submitted documents); 
determine whether the compliance score is greater than or equal to a compliance score threshold (Zuo et al. para[0034], determines if score is greater than threshold amount); and 
in response to a determination that the compliance score is greater than the compliance score threshold, supply the submitted document to the compliance user interface for transmission to the compliance team device (Zuo et al. para[0022], transmit identified document to compliance team).  
Zuo et al. does not explicitly disclose a creator user interface configured to receive a submitted document from a document creator device for automated document compliance processing; 
an automated distribution module for transmitting an approved document to a customer computing device; 
However Trim et al. substantially discloses a creator user interface configured to receive a submitted document from a document creator device for automated document compliance processing (Trim et al. para[0086], receives document for processing); 
an automated distribution module for transmitting an approved document to a customer computing device (Trim et al. fig. 4 para[0109], transmits approved reports).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the auditing method of Zuo et al. with the report generation method of Trim et al. in order to infer and update rules to identify compliant documents (Trim et al. para[0110]).

In regards to claim 2, Zuo et al. as modified by Trim et al. substantially discloses the computer system of claim 1, further comprising a preprocessing module configured to perform natural language processing on the submitted document prior to supplying the submitted document to the machine learning model to identify at least one word or phrase for adding to a feature vector (Zuo et al. para[0030]).  

In regards to claim 3, Zuo et al. as modified by Trim et al. substantially discloses the computer system of claim 1, further comprising a heuristic module configured to apply one or more rules to the submitted document to generate a heuristic score indicating a likelihood of document compliance with the one or more compliance criteria (Zuo et al. para[0034]).  

In regards to claim 4, Zuo et al. as modified by Trim et al. substantially discloses the computer system of claim 3, wherein the heuristic module includes: 
a ruleset database for storing the one or more rules, the ruleset database configured to receive one or more rule control inputs from the compliance user interface to modify the stored one or more rules (Trim et al. para[0097]); and 
a heuristic score calculation module configured to receive the submitted document from the orchestrator module, determine the heuristic score for the submitted document, and supply the determined heuristic score to the orchestrator module (Trim et al. para[0095]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the auditing method of Zuo et al. with the report generation method of Trim et al. in order to infer and update rules to identify compliant documents (Trim et al. para[0110]).

In regards to claim 5, Zuo et al. as modified by Trim et al. substantially discloses the computer system of claim 4, wherein the heuristic module includes a heuristic suggested changes model configured to: 
determine one or more suggested changes to increase a likelihood of compliance of the submitted document with the one or more compliance criteria, according to the ruleset database (Trim et al. para[0109]); and 
supply the determined one or more suggested changes to the orchestrator module to provide feedback to a document creator via the creator user interface (Trim et al. para[0110]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the auditing method of Zuo et al. with the report generation method of Trim et al. in order to infer and update rules to identify compliant documents (Trim et al. para[0110]).

In regards to claim 6, Zuo et al. as modified by Trim et al. substantially discloses the computer system of claim 4, wherein the heuristic module includes a heuristic model building module configured to obtain the multiple historical documents from the document database and modify the one or more rules in the ruleset database for determining the heuristic score, using the multiple historical documents that are labeled as compliant and non-compliant (Trim et al. para[0110]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the auditing method of Zuo et al. with the report generation method of Trim et al. in order to infer and update rules to identify compliant documents (Trim et al. para[0110]).

In regards to claim 7, Zuo et al. as modified by Trim et al. substantially discloses the computer system of claim 3, wherein the orchestrator module is configured to calculate a total compliance score utilizing the compliance score received from the machine learning model and the heuristic score generated by the heuristic module (Zuo et al. para[0040]).  

In regards to claim 8, Zuo et al. as modified by Trim et al. substantially discloses the computer system of claim 1, wherein the orchestrator module is configured to, in response to a determination that the compliance score is less than the compliance score threshold, supply the submitted document back to the creator user interface for further revisions (Zuo et al. para[0034]).  

In regards to claim 9, Zuo et al. as modified by Trim et al. substantially discloses the computer system of claim 1, wherein the orchestrator module is configured to: 
in response to supplying the submitted document to the compliance user interface for transmission to the compliance team device, receive a compliance signal from the compliance team device via the compliance user interface (Trim et al. para[0077]);
 in response to the compliance signal indicating that the submitted document is compliant, supply the submitted document to the automated distribution module for transmitting an approved document to a customer computing device (Trim et al. para[0109]); and 
in response to the compliance signal indicating that the submitted document is non-compliant, supply the submitted document back to the creator user interface for further revisions (Trim et al. para[0109]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the auditing method of Zuo et al. with the report generation method of Trim et al. in order to infer and update rules to identify compliant documents (Trim et al. para[0110]).

In regards to claim 10, Zuo et al. as modified by Trim et al. substantially discloses the computer system of claim 1, wherein the machine learning model includes at least one of a linear regression model, a logistic regression model, a support vector machine model, a random forest model, a gradient boosted tree model, a deep neural network model, and a Bidirectional Encoder Representations from Transformers (BERT) model (Zuo et al. para[0021]).  

Claims 11-20 recite substantially similar limitations to claims 1-10. Thus claims 11-20 are rejected along the same rationale as claims 1-10.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schieber et al. (US2022/0108126) teaches training a document classifier to identify compliant and non-complaint documents.
Skiles et al. (US10817781) teaches using machine learning to generate document classifiers
Houlette et al. (US2020/0097557) teaches monitoring documents to insure they follow compliance requirements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178